IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dale Senehi,                           :
                     Appellant         :
                                       :
               v.                      : No. 1990 C.D. 2015
                                       : Submitted: April 15, 2016
Lower Merion School District,          :
Township of Lower Merion,              :
Montgomery County Board                :
of Assessment Appeals                  :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                              FILED: May 12, 2016


               Dale Senehi (Taxpayer) appeals, pro se, from an order of the
Montgomery County Court of Common Pleas (trial court) setting the fair market
value of his residential property to $800,000.00 with an assessed value of
$460,000.00 for the 2015 tax year. We affirm.


                                          I.
               In June 2013, Taxpayer purchased residential property located at 236
River Road in Lower Merion Township, Montgomery County, Pennsylvania
(Property) for $1,100,000.00. The Property land area is 7,794 square feet and is
improved with a three-story house built in 2013 with 3,380 square feet of gross
living area above grade. The Property was originally assessed at $587,450.00,
effective July 1, 2013, with an implied fair market value of $1,021,700.00.1


                Taxpayer appealed that assessment to the Montgomery County Board
of Assessment Appeals (Board) and after a hearing was held, the Board issued a
decision leaving the assessment unchanged.                 Taxpayer appealed the Board’s
decision to the trial court contesting the assessment was in error2 and lacked
uniformity with other assessments.3 Both Lower Merion School District (District)
and Lower Merion Township (Township) intervened.



       1
           The Common Level Ratio for Tax Year 2015 was 57.5%.

       2
         In a tax assessment case, the Board has the initial burden of presenting its assessment
records into evidence, which establish a prima facie case of the validity of the assessment.
Expressway 95 Business Center, LP v. Bucks County Board of Assessment, 921 A.2d 70, 76 (Pa.
Cmwlth. 2007). The burden then shifts to the property owner to present sufficient evidence to
rebut the assessment’s validity. Id. “Where the taxpayer’s testimony is relevant, credible and
un-rebutted, the court must give it due weight and cannot ignore it in determining a property’s
fair market value. Where the taxing authority presents rebuttal evidence, the court must
determine the weight to be given all the evidence.” Koppel Steel Corporation v. Board of
Assessment Appeals of Beaver County, 849 A.2d 303, 307 (Pa. Cmwlth. 2004) citing Deitch
Company v. Board of Property Assessment, Appeals and Review of Allegheny County, 209 A.2d
397 (Pa. 1965).

       3
          Article VIII, Section 1 of the Pennsylvania Constitution provides that “All taxes shall be
uniform, upon the same class of subjects, within the territorial limits of the authority levying the
tax, and shall be levied and collected under general laws.” Pa. Const. art. VIII, §1. This
constitutional uniformity requirement is based on the general principle that “taxpayers should
pay no more or less than their proportionate share of government.” Downingtown Area School
District v. Chester County Board of Assessment Appeals, 913 A.2d 194, 199 (Pa. 2006). To meet
the uniformity requirement, “all property must be taxed uniformly, with the same ratio of the
assessed value to actual value applied throughout the taxing jurisdiction.” Clifton v. Allegheny
County, 969 A.2d 1197, 1224 (Pa. 2009).



                                                 2
                                             II.
              The trial court held a de novo hearing, and after the Board offered into
evidence a residential property record card with the assessment, Taxpayer entered
numerous exhibits into evidence that detail 11 properties allegedly similar to his
Property. Only three of the properties actually included information regarding
both fair market value and assessed value.             Even though the appraiser who
prepared it was not present at trial, Taxpayer also entered into evidence an
appraisal, without objection, that estimated the Property’s fair market value to be
$800,000.00. Notwithstanding that it was his appraisal, Taxpayer sought to further
reduce his appraiser’s valuation because he allegedly failed to take into account
defects in the Property, as well as the fact that the Property did not have a backyard
and was adjacent to both a railroad and an expressway.4


              The Board, District and Township moved for a directed verdict on
both of Taxpayer’s challenges to the Property’s assessment. The trial court granted
a directed verdict to dismiss Taxpayer’s uniformity challenge, but denied a
directed verdict as to the valuation of the Property and went on to decide the case
on the merits. The trial court gave credit to the appraisal offered by Taxpayer,
without further modification, finding Taxpayer’s attempts to discredit the appraisal
unpersuasive.     The trial court assessed the Property as $460,000.00 with a



       4
          During his testimony, Taxpayer made reference to an appraisal prepared by the
District’s expert, but objections were sustained as to Taxpayer’s use of or reference to the
document because the District’s appraisal was never entered into evidence and was, therefore,
not part of the record before the trial court or before this Court on appeal.



                                             3
valuation of $800,000.00, effective January 1, 2015. Taxpayer then filed this
appeal.


                                             III.
                                              A.
              On appeal,5 Taxpayer first contends that the trial court erred and
abused its discretion in setting the fair market value of his Property at $800,000.00
because it failed to take into account significant defects that were alleged by
Taxpayer but were not included in his appraisal’s valuation of the Property.


              Contrary to Taxpayer’s assertions, the trial court did not abuse its
discretion by fully adopting the appraisal’s valuation. Despite Taxpayer’s attempts
to discredit his own appraiser, the trial court found that Taxpayer’s testimony
relating to alleged flaws in the appraiser’s report unpersuasive. As this Court has
explained, in a tax assessment appeal, the trial court is the ultimate finder of fact,
and it is the duty of the trial judge sitting without a jury to evaluate the credibility
of witnesses and to assign weight to the evidence presented. In re Springfield
School District, 101 A.3d 835, 846-47 (Pa. Cmwlth. 2014).




       5
         Our review of a tax assessment case is limited to determining whether the trial court
abused its discretion, committed an error of law or is supported by substantial evidence. Willow
Valley Manor, Incorporated v. Lancaster County Board of Assessment Appeals, 810 A.2d 720
(Pa. Cmwlth. 2002), appeal denied, 819 A.2d 549 (Pa. 2003).



                                               4
                                                B.
               Taxpayer also contends that the trial court erred in granting a directed
verdict to dismiss his uniformity challenge.6 As the Pennsylvania Supreme Court
has explained:

               A taxpayer complaining that administration of a tax
               violates its right to be taxed uniformly with others in its
               class must demonstrate “deliberate, purposeful
               discrimination in the application of the tax . . . before
               constitutional safeguards are violated.” . . . Compare
               Sunday Lake Iron Company v. Wakefield Township, 247
               U.S. 350 (1918) (although appellant’s assessment was
               probably higher than the assessments of others taxed
               under the same statute, no violation of equal protection
               occurred absent evidence of “systematic undervaluation .
               . . of other taxable property” or “any purpose or design
               (of the taxing authority) to discriminate”), with
               Cumberland Coal Company v. Board of Revision, 284
               U.S. 23, 28-29 (1931) (relief accorded taxpayer whose
               property had been taxed at full value despite systematic
               undervaluation of other taxpayer’s property). Appellant
               has the burden of proof of showing the discriminatory
               pattern which might entitle him to relief: “the validity of
               . . . actions (of taxing authorities) is presumed; when
               assailed, the burden of proof is upon the complaining
               party.” In Amidon v. Kane, 279 A.2d 53, 60 (Pa. 1971),
               we said “the challengers of the constitutionality of state
               or local taxation bear a heavy burden . . . .



       6
          When reviewing a motion for a directed verdict, this court’s review is limited to
determining whether the trial court abused its discretion or committed an error of law.
Geschwindt v. Wagner, 1 A.3d 970, 973 n.2 (Pa. Cmwlth. 2010). A motion for a directed verdict
may be granted only where the facts are clear and there is no room for doubt. Id. at 974. In
ruling on a motion for a directed verdict, the trial court must consider the facts in the light most
favorable to the non-moving party and must accept as true all evidence which supports that
party’s contention and reject all adverse testimony. Id.


                                                 5
Fisher Controls Company, Incorporated v. Commonwealth, 381 A.2d 1253, 1256-
57 (Pa. 1977) (citations omitted).


             Even when viewed in the most favorable light, we agree with the trial
court that Taxpayer failed his heavy burden of establishing “various valuations at
issue, and then demonstrat[ing] how the disparate ratios of assessed-to-market
value violate the uniformity requirement.” Clifton v. Allegheny County, 969 A.2d
1197, 1214 (Pa. 2009). Taxpayer only offered the assessed-to-market values of
three similarly situated properties and failed to provide any expert opinion or lay
testimony that would indicate deliberate misconduct by the Board, District or
Township. Because the trial court could not divine a systematic or deliberate
disparity in assessed-to-market values based upon such minimal evidence, the trial
court correctly held that Taxpayer did not satisfy the heavy burden of proof
required to rebut the 2015 assessment’s presumed validity.


             Accordingly, because the trial court did not err in setting the fair
market value of Taxpayer’s Property to $800,000.00 with an assessed value of
$460,000.00 for the 2015 tax year, and did not err in granting a directed verdict for
Taxpayer’s uniformity challenge, the trial court’s order is affirmed.



                                       __________________________________
                                       DAN PELLEGRINI, Senior Judge




                                          6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dale Senehi,                           :
                     Appellant         :
                                       :
               v.                      : No. 1990 C.D. 2015
                                       :
Lower Merion School District,          :
Township of Lower Merion,              :
Montgomery County Board                :
of Assessment Appeals                  :




                                    ORDER


               AND NOW, this 12th day of May, 2016, it is hereby ordered that the
Order of the Court of Common Pleas of Montgomery County dated June 26, 2015,
is affirmed.



                                       __________________________________
                                       DAN PELLEGRINI, Senior Judge